Citation Nr: 0516588	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-34 896	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to an initial evaluation higher than 20 
percent for bilateral inguinal hernias.  

2.  Entitlement to an increased rating higher than 10 percent 
for right inguinal hernia before April 4, 2002.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active duty for training from April 3, 1966, 
to August 28, 1966, while serving with the Nebraska Army 
National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for a left 
inguinal hernia and assigned a 20 percent rating for 
bilateral inguinal hernias from April 4, 2002.  The veteran 
has appealed the rating assigned for the disorder.  

The veteran testified at a videoconferencing hearing held 
before the Board on March 30, 2005, in connection with his 
appeal.  A transcript of the hearing was prepared and is of 
record.  As a result of information received at the hearing 
that the veteran had a medical appointment scheduled for 
April 12, 2005, for an evaluation of a left inguinal hernia, 
the record was held open for a period of 60 days to allow him 
an opportunity to submit records relating to that 
appointment.  The specified medical records were subsequently 
faxed to the Board within the 60-day period and a waiver of 
the veteran's right to initial RO consideration of this 
evidence has been received.  See Disabled American Veterans 
v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  

At the time of the June 2003 rating decision, service 
connection was already in effect for a right inguinal hernia.  
By a June 2002 rating decision, the RO assigned an increased 
rating of 10 percent for the right inguinal hernia from 
September 1, 2001.  In September 2002, the RO denied service 
connection for a left inguinal hernia, finding that new and 
material evidence to reopen the claim had not been received 
following a prior final denial of service connection in July 
1967.  A March 2003 statement from the veteran was accepted 
as a notice of disagreement with the denial of service 
connection for a left inguinal hernia, and an appeal as to 
that issue remained pending until the grant of service 
connection and assignment of a 20 percent disability rating 
for bilateral hernia disability in June 2003.  

The Board finds, however, that the veteran's March 2003 
statement should also have been accepted as a timely notice 
of disagreement with the 10 percent rating for right inguinal 
hernia assigned in June 2002 because it contained plain 
language that expressed disagreement with the rating decision 
and evidenced a desire to appeal 
("I wish to appeal the decision made on the disability 
rating given for service-connected hernia disability").  See 
38 C.F.R. § 20.201 (2004) (a notice of disagreement is a 
written communication from a claimant or representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be easily construed as 
disagreement with that determination and a desire for 
appellate review); see also Gallegos v. Gober, 14 Vet. App. 
50 (2000), reversed on other grounds sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002).  By virtue of the 
timely notice of disagreement, an appeal of the issue of 
entitlement to an increased rating for a right inguinal 
hernia before April 4, 2002, must be addressed.  

In accordance with the requirements of Manlincon v. West, 12 
Vet. App. 238 (1999), the appeal as to that issue is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran's bilateral inguinal hernias are manifested 
by recurrent left and right hernias which have required two 
surgical repairs on the left and three surgical repairs on 
the right.  

2.  Before June 10, 2003, there was no definite recurrence of 
hernia on the right or left; there was fullness in the 
inguinal areas with complaints of pain.  

3.  Before June 10, 2003, a small hernia which was 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible, was 
not shown.  
4.  On June 10, 2003, a recurrence of hernia on the left was 
detected by a VA examiner; a surgical repair was later 
performed in April 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 
20 percent for bilateral inguinal hernias were not met before 
June 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7338 
(2004).  

2.  The criteria for an initial evaluation of 40 percent, but 
no higher, for bilateral inguinal hernias from June 10, 2003, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7338 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO issued a VCAA letter in April 
2002 before the initial adjudication of the claim.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.
Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the statement of the case cited the law 
and regulations that are applicable to the appeal and 
explained why the RO denied each of the claims.  Furthermore, 
the RO provided the veteran with a VCAA notice in April 2002 
that addressed the issue of entitlement to an increased 
rating for a right inguinal hernia and the issue of whether 
new and material evidence to reopen a claim for service 
connection for a left inguinal hernia had been received.  

The April 2002 letter did not inform the veteran of the 
evidence required to support the increased rating claim as to 
the right hernia but did inform him concerning the 
information and evidence necessary to substantiate the 
service connection claim as to the left hernia.  The letter 
explained which information or evidence it needed from the 
veteran and what he could do to help with the claim.  The RO 
informed the veteran that it would help him obtain private 
treatment records if he completed Release of Information 
forms that would enable the RO to obtain such records on his 
behalf.  Copies of the forms were enclosed.  The letter 
explained the entitlement criteria for an award of service 
connection and explained the evidence necessary to support 
the claim.  The RO advised the veteran as to what VA would do 
to assist him in the development of the evidence to support 
his claims.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA.  The need to 
submit new and material evidence was explained.  The veteran 
was advised that evidence which would substantiate his claim 
would include all competent evidence bearing upon the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Furthermore, although the April 2002 letter addressed the 
issue of entitlement to service connection for a left 
inguinal hernia rather than the issue of entitlement to an 
increased rating, now that service connection for the left 
inguinal hernia as well as the right inguinal hernia has been 
granted, the Board finds that the letter is adequate to 
provide proper VCAA notice regarding the "downstream" rating 
issue.  In a December 2003 precedent opinion, the VA General 
Counsel found that the duty to notify provisions of 38 
U.S.C.A. § 5103 are not applicable to issues arising -- or 
"downstream" from -- a grant of service connection, such as 
those involving an appeal for an earlier effective date or 
disagreement with the disability evaluation assigned.  See 
VAOPGCPREC 8-03.  Therefore, since the letter was fully 
adequate as to the issue of service connection for a left 
inguinal hernia, the Board finds that the notice requirements 
are satisfied as to the increased rating issue involving the 
bilateral hernia disability created by the ultimate grant of 
service connection for the left hernia.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All relevant VA medical records have 
been obtained and have been reviewed by both the RO and the 
Board.  The veteran has obtained private medical evidence 
which he has submitted for VA review in adjudicating his 
claim.  The Board is unaware of any additional medical 
evidence for which reasonable procurement efforts have not 
been made.  The veteran has testified at a hearing before the 
Board, and VA examinations have been conducted.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003-2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The rating schedule provides a noncompensable rating for an 
inguinal hernia that is small, reducible, or without true 
hernia protrusion.  A 10 percent rating is provided for an 
inguinal hernia which is postoperative, recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
rating is provided for a small hernia which is postoperative 
and recurrent or unoperated irremediable, and not well 
supported by a truss, or not readily reducible.  A 60 percent 
evaluation is provided for a large postoperative recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  Note: 
Add 10 percent for bilateral involvement, providing the 
second hernia is compensable.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2004).  Note: 10 percent is added for bilateral 
involvement, provided that the second hernia is compensable.  
This means that the more severely disabling hernia is to be 
evaluated, and 10 percent only is added for the second 
hernia, if the latter is of compensable degree.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Where there is a divergence in the medical findings with 
respect to the criteria, the Board must decide which finding 
more accurately reflects the veteran's true level of 
disability.  The Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  


Factual Background

The record shows that the veteran underwent a right inguinal 
herniorrhaphy in June 1967 and a left inguinal herniorrhaphy 
in July 1967.  Subsequent right herniorrhaphies were 
performed in November 1985 and in 2001.  A second left 
herniorrhaphy was performed in May 2005.  

The veteran established service connection for a right 
inguinal hernia in October 1966 and a noncompensable rating 
was assigned from the day following separation from service.  
Service connection for a left inguinal hernia was denied.  

In connection with his April 4, 2002, claim for an increased 
rating for right inguinal hernia and for service connection 
for a left inguinal hernia, the veteran underwent a VA 
examination in May 2002.  He related that another right 
inguinal herniorrhaphy had been performed the year before at 
a private hospital and stated that at the same time the left 
hernia may have recurred.  He reported that he had right leg 
and back pain related to the right hernia repair after heavy 
lifting.  Examination showed well-healed scars and mild 
fullness in both inguinal areas.  There was no evidence of 
recurrence of the hernias but the fullness was present and 
slightly uncomfortable.  The examiner could not determine 
whether these were actual recurrences.  

Private medical records from D. G. Koenig, M.D., for the 
period from June 2001 to April 2002 show that the veteran 
related in April 2002 that he had noticed a hernia on the 
left before recent prostate surgery.  He complained of pain 
of the right groin after lifting.  There was no palpable 
tenderness over the right inguinal hernia scar.  There was no 
laxity or hernia.  There was a small palpable defect on the 
left.  The impression was history of bilateral hernias, now 
suspected left hernia along with symptoms of pain over the 
right herniorrhaphy repair secondary to lifting.  Medical 
records from R. Maben, M.D., dated in June 2001 note a 
recurrent right hernia.  

The veteran underwent a VA examination on June 10, 2003.  A 
very small left inguinal hernia was palpable but not visible.  
Well-healed scars were noted in both inguinal areas.  The 
remainder of the examination was benign.  

At his March 2005 videoconferencing hearing, the veteran 
described constant groin pain that measured 8 or 9 on a scale 
of ten on the left side and 6 or 7 on the right.  He was 
scheduled to undergo a further hernia repair on the left the 
following month.  He reported that he was planning to retire 
on July 1, 2005, because his job as a steamfitter involved 
too much strenuous work.  

Private medical records received after the hearing show that 
in April 2005 the veteran underwent a surgical consultation.  
It was found that he had a significant left inguinal hernia 
that was quite uncomfortable and bothered him at work.  There 
was no evidence of a right inguinal hernia.  Surgical repair 
with wire mesh was discussed.  The procedure was performed in 
May 2005.  


Analysis

Although service connection has been in effect since 1966 for 
a right inguinal hernia, the issue before the Board at the 
present time involves a broader disability created by the 
grant of service connection for a left inguinal hernia and by 
the assignment of a single rating to encompass both hernias.  
The Board believes that the 20 percent rating should be 
addressed in the same fashion as an initial rating assigned 
following the granting of service connection.  Consequently, 
separate ratings known as "staged ratings" are potentially 
assignable for different periods of time as warranted by the 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board finds that the record demonstrates sufficient 
fluctuation in the degree of disability resulting from 
bilateral inguinal hernias to support the assignment of a 
staged rating of 40 percent for the period since June 10, 
2003.  

The veteran's service-connected hernia disability is clearly 
of a recurrent nature as evidenced by the multiple surgical 
repairs performed over the years, three on the right and two 
on the left.  When the veteran filed his 2002 claim for 
increase for the right hernia, a VA examination showed 
fullness on both sides but no definite herniation.  A very 
small hernia was present on the left at a later VA 
examination on June 10, 2003, and a surgical repair was 
subsequently performed.  

Under the rating criteria set forth in Diagnostic Code 7338, 
the assignment of a disability rating for bilateral inguinal 
hernias requires consideration of the severity of each hernia 
and the assignment of a rating for the more severely 
disabling hernia with a further increase of 10 percent if the 
second hernia is of compensable degree.  

At all times during the period covered by the award of 
service connection for bilateral hernia disability, the 
presence of recurrent herniation has been sufficient to 
support a rating of at least 10 percent for each side, and 
this formulation has resulted in the current 20 percent 
evaluation.  However, the Board finds that the onset of a 
further hernia on the left permits the assignment of a 30 
percent rating for the left hernia, which in combination with 
an additional 10 percent rating for the right results in a 40 
percent rating from the date of the examination that 
disclosed it, June 10, 2003.  Under Code 7338, a small 
recurrent postoperative hernia is rated at 30 percent.  

However, no rating higher than 40 percent is assignable since 
the criteria for the next higher rating of 60 percent are not 
satisfied as to either the right or the left side.  The 
overall level of disability resulting from bilateral hernias 
does not more nearly approximate the criteria for a rating 
higher than 40 percent.  See 38 C.F.R. § 4.7 (2004).  

The Board is unable to conclude that a rating higher than 20 
percent for the bilateral hernias is warranted before the 
date of the June 2003 examination.  The veteran evidently 
believed as early as his 1991 surgery for a right hernia that 
there was a recurrence of hernia on the left, but record from 
Dr. Koenig and the report of the May 2002 VA examination did 
not support a definite finding of a hernia.  It was not until 
the June 2003 VA examination that the recurrence required for 
a 30 percent rating was clearly identified.  

Accordingly, the Board finds that an initial evaluation of 40 
percent but no higher is warranted from June 10, 2003, but 
that a preponderance of the evidence of record in this case 
is against the claim for a higher initial evaluation for 
bilateral inguinal hernias before that date.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

An initial evaluation higher than 20 percent for bilateral 
inguinal hernias before June 10, 2003, is denied.  

An initial evaluation of 40 percent but no higher for 
bilateral inguinal hernias is granted from June 10, 2003, 
subject to the criteria governing the payment of monetary 
awards.  

REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a claimant has submitted a 
timely notice of disagreement and the RO has not subsequently 
issued a statement of the case addressing the issue or issues 
raised, the Board must remand such issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 340-41 (1999); see also Pond v. West, 12 
Vet. App. 341, 347 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  

In September 2002, the RO assigned an increased rating of 10 
percent for right inguinal hernia from September 1, 2001.  
The veteran submitted a timely notice of disagreement with 
the evaluation assigned.  Although a 20 percent evaluation 
for bilateral inguinal hernias has been in effect since April 
4, 2002, he is entitled, based on the March 2003 notice of 
disagreement, to appellate review of the issue of whether a 
rating higher than 10 percent for unilateral disability is 
assignable for the period before April 4, 2002.  

The veteran is therefore entitled to issuance of an original 
statement of the case on the merits of this issue.  After 
issuance of the statement of the case, he must be afforded an 
opportunity to perfect his appeal to the Board if he so 
desires.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 303 (2004); Buckley v. West, 12 Vet. App. 76 (1998); 
Tablazon v. Brown, 8 Vet. App. 359 (1995).  However, after 
the statement of the case is issued to him, the issue should 
be returned to the Board only if the veteran perfects his 
appeal by filing a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the issue of entitlement to an increased rating 
higher than 10 percent for right inguinal hernia before April 
4, 2002, is remanded to the VBA AMC for the following 
actions:

1.  The VBA AMC must ensure that all 
VCAA notice and duty to assist 
obligations pursuant to 38 U.S.C.A. 
§§5103 and 5103A (West 2002) have been 
satisfied as to the issue of entitlement 
to an increased rating higher than 10 
percent for a right inguinal hernia 
before April 4, 2002.  

2.  The RO should process an appeal as to 
the issue of entitlement to a rating 
higher than 10 percent for right inguinal 
hernia before April 4, 2002, beginning 
with the issuance of an original 
statement of the case.  The veteran and 
his representative should also be 
specifically advised of the requirement 
that a timely substantive appeal be filed 
if the veteran wishes to complete his 
appeal as to this issue.  

Thereafter, the claim will not be subject to further Board 
review as to these issues unless a timely substantive appeal 
is received as to either or both issues.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to comply with the requirements 
of the law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


